Citation Nr: 1525226	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include on the basis of eligibility for outpatient dental treatment.

2.  Entitlement to service connection for right ear disability, including hearing loss and otitis media, due to maxillary surgery and in-service noise exposure.

3.  Entitlement to service connection for tinnitus due to in-service noise exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to November 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran provided testimony at a Central Office hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

The Veteran, at the time of his hearing, suggested that his claim related to a dental disability was for the purposes of VA treatment.  In an April 2014 statement after the hearing, the Veteran's representative clarified that the Veteran is also seeking service connection for a dental disability for compensation purposes, due to in-service trauma.  The matter before the Board is, therefore, whether service connection is warranted for a dental disability, to include on the basis of eligibility for outpatient dental treatment.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran is seeking service connection for a dental disability, which he contends is due to in-service trauma to the jaw.  In particular, the Veteran contends the in-service trauma to the jaw led to a period of dental treatment that started during his period of active service and extended after his separation, ending with a dental surgery.  He also contends that service connection is warranted for right ear hearing loss and otitis media, which he contends are a result of the dental surgery.  He has also suggested that he has hearing loss and tinnitus due to in-service noise exposure.  Additional development is required prior to the Board's adjudication of each of these claims.

In October 2009, the RO sent the Veteran a letter that informed him of the various aspects of establishing claims for service connection.  The letter, however, did not inform the Veteran of the requirements with respect to a dental claim.  That is, the RO has a duty to inform the Veteran of the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The October 2009 letter suggested that the Veteran's claims file would be sent to the Durham VA Medical Center, which implies that adjudication of the matter for treatment purposes would occur.  The Veteran, however, was not properly notified with regard to the two different types of dental claims, and there is no evidence of record that the matter as to whether service connection for dental treatment purposes was ever adjudicated.  Accordingly, the Board finds that VA has not satisfied its duty to notify and assist the Veteran with regard to his claim, and as such, the claim must be returned to the originating agency so that proper notice may be provided to the Veteran.  Further, the Veteran's dental claim must be adjudicated based on a claim of service connection for disability compensation as well as for treatment purposes.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As such, while on remand, the originating agency should conduct all appropriate development relevant to the claim, to include with respect to the issue of whether the Veteran is eligible for VA outpatient dental treatment.

Also, at the April 2014 hearing, the Veteran reported that he had recent VA treatment related to his right ear.  VA outpatient treatment from the Durham VA Medical Center dated most recently in June 2012, except for two pages of records in 2013 and 2014, were submitted by the Veteran's representative.  The only other VA outpatient records of record pertain to disabilities not on appeal.  The Veteran also referenced treatment with a private dentist.  On remand, relevant ongoing VA and/or private medical records should be obtained and associated with the record before the Board.

Finally, as to the claims for service connection for tinnitus and for right-sided hearing loss and otitis media, the Veteran claims that these disabilities are a residual of the maxillary surgery at issue in the dental claim discussed above.  In fact, a May 2004 dental note shows the diagnosis of right-sided conductive type hearing loss and the dentist suggested that the Veteran's right-sided hearing loss started following his maxillary surgery.  Additionally, the Veteran reported at his hearing that he first noticed ringing in his ears in 1982, prior to the maxillary surgery, but that the ringing increased following the surgery.  Again, the Veteran's claim is that the maxillary surgery was the continuation of a series of treatment initiated during his active service.  The right ear hearing loss and otitis media claims and the tinnitus claim are, therefore, inextricably intertwined with the pending appeals related to the dental disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claims of entitlement to service connection for a right ear hearing loss and otitis media and entitlement to service connection for tinnitus are remanded along with the dental claims.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with all notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regard to his dental claim.  The letter should specifically cover dental claims (treatment versus service connection) and how the Veteran can prevail on his claim for benefits under both theories of entitlement.

2.  Obtain any outstanding records pertinent to the Veteran's claims, to include VA records dating since June 2012 and/or private treatment records dating since the Veteran's November 1998 separation from active service.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the dental, tinnitus and right ear hearing loss/otitis media claims.  In adjudicating the dental claim, the RO or the AMC must address whether service connection is warranted for treatment purposes and whether service connection is warranted for compensation purposes.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




